Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Application filed 05/04/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7 are pending, and fully considered.  

Allowable Subject Matter
Claims 1,2,3,4,5,6,7 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claim 1, the most related prior art is US 6199394 (herein known as MAEDA).  

With regard to claim 1, MAEDA teaches an air conditioning device comprising:, especially at abstract
 air fan 102 capable of blow outdoor air into an "indoor space" (air-conditioned space), especially at fig 5, c9ln4-22, Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
 air fan 140 capable of discharge air from the "indoor space" (air-conditioned space) to outdoors, especially at fig 5, c9ln4-22,
 desiccant wheel 103 capable of conduct humidity and heat exchange between an indoor air flow drawn from the air-conditioned space and an outdoor air flow drawn from the outdoors, especially at fig 5, c9ln4-22,c10ln4-26; 
a heat pump 200 capable of transfer heat between the indoor air flow and the outdoor air flow), especially at fig 5, c9ln4-22
MAEDA fails to teach the claim as a whole, and most notably the portion(s): “a membrane unit configured to conduct humidity and heat exchange between an indoor air flow drawn from the air-conditioned space and an outdoor air flow drawn from the outdoors;” “a heat pump configured to transfer heat between the indoor air flow coming from the membrane unit and the outdoor air flow coming from the membrane unit.”


Regarding instant claims 2,3,4,5,6,7, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776